  Case 16-27882-CMG      Doc 33    Filed 10/02/18 Entered 10/02/18 09:33:14          Desc Main
                                  Document      Page 1 of 4




                                                               Order Filed on October 2, 2018
                                                                          by Clerk
                                                                  U.S. Bankruptcy Court
                                                                   District of New Jersey




DATED: October 2, 2018
Case 16-27882-CMG   Doc 33    Filed 10/02/18 Entered 10/02/18 09:33:14   Desc Main
                             Document      Page 2 of 4
Case 16-27882-CMG   Doc 33    Filed 10/02/18 Entered 10/02/18 09:33:14   Desc Main
                             Document      Page 3 of 4
Case 16-27882-CMG   Doc 33    Filed 10/02/18 Entered 10/02/18 09:33:14   Desc Main
                             Document      Page 4 of 4
